EXHIBIT 10.9

IMH FINANCIAL CORPORATION
Restricted Stock Award Agreement
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), effective as of
January 1, 2015, governs an award granted by IMH FINANCIAL CORPORATION, a
Delaware corporation (the “Company”), of common stock of the Company, par value
$0.01 per share (the “Common Stock”), to STEVE DARAK (“Executive”), subject to
the provisions of that certain executive employment agreement entered into as of
July 24, 2014 between the Company and Executive (the “Executive Employment
Agreement”). All capitalized terms used, but not defined, in this Award
Agreement shall have the meaning given such terms in the Executive Employment
Agreement.
1. Grant of Award. In accordance with the Executive Employment Agreement, and
effective as of the date of this Award Agreement (the “Date of Grant”), the
Company hereby grants to the Executive, subject to the terms and conditions of
the Executive Employment Agreement and this Award Agreement, an award of 250,000
shares of Common Stock.
2. Vesting. The Executive’s interest in the shares of Common Stock covered by
this Award Agreement shall become vested and nonforfeitable only to the extent
provided in paragraphs (a), (b) or (c) below.
(a) Continued Employment. The Executive’s interest in of the shares of Common
Stock covered by this Award Agreement shall vest ratably over the three-year
period beginning on January 1, 2015.
(b) Change in Control. The Executive’s interest in all of the shares of Common
Stock covered by this Award Agreement (if not sooner vested), shall become
vested and nonforfeitable on a Change in Control if the Executive remains
employed with the Company from the Date of Grant until the effective date of the
Change in Control.
(c) Termination without Cause/Death. The Executive’s interest in all of the
shares of Common Stock covered by this Award Agreement (if not sooner vested),
shall become vested and nonforfeitable on Executive’s termination of employment
from the Company without Cause or his death.
Except as provided in this Section 2 or any other agreement with the Company to
which the Executive is a party, any shares of Common Stock covered by this Award
Agreement that are not vested and nonforfeitable on or before the date of the
Executive’s termination of employment with the Company shall be forfeited on
such date.


3. Section 83(b) Election. The Executive hereby acknowledges that he may file an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended to be taxed currently on the fair market value of the shares of Common
Stock covered by this Award Agreement (less any purchase price paid for such
shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the Date of Grant. The Executive
will seek the advice of his or her own tax advisors as to the advisability of
making such a Section 83(b) election, the potential consequences of making such
an election, the requirements for making such an election, and the other tax
consequences of this Award Agreement under federal, state, and any other laws






--------------------------------------------------------------------------------




that may be applicable. The Company and its affiliates and agents have not and
are not providing any tax advice to the Executive. If the Executive has made a
timely Code Section 83(b) election with respect to the shares subject to this
Restricted Stock Award, upon Executive’s voluntary termination of employment
with the Company for any reason, Executive shall return the unvested portion of
the Award and the Company shall reimburse Executive for the Federal, state and
local income and employment taxes paid on the returned unvested shares related
to the Award, provided that any such reimbursement shall be made by the Company
to the Executive by no later than thirty (30) days following such termination of
employment.


4. Transferability. Shares of Common Stock covered by this Award Agreement that
have not become vested and nonforfeitable under Section 2 cannot be transferred.
5. Stockholder Rights. On and after the Date of Grant and prior to the
forfeiture of shares of Common Stock covered by this Award Agreement, the
Executive shall have all of the rights as stockholder of the Company with
respect to such shares, including the right to vote the shares and to receive,
free of all restrictions, all dividends declared with respect to such shares.
Notwithstanding the preceding sentence, any shares of Common Stock issued with
respect to the shares of Common Stock covered by this Award Agreement in a stock
dividend, stock split, or similar event, shall be vested and transferable to the
extent that the shares of Common Stock covered by this Award Agreement become
vested and transferable under Section 2.
6. Withholding. The Executive and the Company shall make arrangements acceptable
to the Company for the satisfaction of any federal, state and local tax
withholding requirements associated with this Award Agreement.
7. No Right to Continued Employment. The grant of this Award Agreement does not
give the Executive any right with respect to continuance of his employment with
the Company, nor shall it interfere in any way with the right of the Company or
an affiliate to terminate his employment at any time.
8. Governing Law. This Award Agreement shall be governed by the laws of the
State of Delaware.
9. Conflicts. In the event of any conflict between the provisions of the
Executive Employment Agreement as in effect on the Date of Grant and this Award
Agreement, the provisions of the Executive Employment Agreement shall govern.
10. Executive Bound by Executive Employment Agreement. The Executive hereby
acknowledges and agrees to be bound by all the terms and provisions of the
Executive Employment Agreement.
11. Binding Effect. Subject to the limitations stated above and in the Executive
Employment Agreement, this Award Agreement shall be binding upon the Executive
and his or her successors in interest and the successors of the Company.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Award
Agreement effective as of the date set forth above.


IMH FINANCIAL CORPORATION
 
STEVE DARAK
 
 
 
 
By:
/s/William G. Meris
 
/s/Steven T. Darak
Name:
William G. Meris
 
 
Title:
President and Chief Executive Officer
 
 






[Signature Page to Restricted Stock Award Agreement]